Case 2:18-cv-00386-JRG Document 43 Filed 05/16/19 Page 1 of 1 PageID #: 1008



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

 SEOUL SEMICONDUCTOR CO.,                   §
 LTD. and SEOUL VIOSYS CO., LTD.,           §
                                            §
       Plaintiffs,                          §         Case No. 2:18-cv-00386-JRG
                                            §
.v.                                         §
                                            §
 FRY’S ELECTRONICS, INC.,                   §
                                            §
       Defendant.                           §

                                        ORDER

      The Parties submitted a Joint Claim Construction and Prehearing Statement, which

agreed on each of the disputed terms and requested that the claim construction hearing be

terminated. (Dkt. No. 42.) In light of this, the Court terminates the Claim Construction

Hearing set for June 26, 2019.
        SIGNED this 3rd day of January, 2012.
       SIGNED this 16th day of May, 2019.




                                                ____________________________________
                                                ROY S. PAYNE
                                                UNITED STATES MAGISTRATE JUDGE
